Citation Nr: 0428504	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  00-04 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected right knee disability.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected left knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to July 
1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 decision by the RO.  

The RO issued a rating action in February 2000.  In that 
decision, the RO assigned a 10 percent evaluation for 
service-connected traumatic arthritis with limited motion.  

For the left knee, the RO granted a temporary total rating 
for convalescence status post menisectomy.  A 10 percent 
disability rating was assigned for service-connected left 
knee instability.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The Board notes that the RO must ensure that the mandates of 
VCAA have been met prior to returning the case for the 
purpose of appellate review.  VA is required to provide 
specific notice to claimants of the evidence needed to 
substantiate their claims, of what evidence the veteran is 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not received this notice with respect to his claims for 
increased ratings.  

In this case, the veteran has reported receiving treatment 
for his bilateral knee condition from VA and non-VA 
healthcare providers.  While the file contains some VA 
medical records, those records pertain to the veteran's 
substance abuse and psychiatric treatment.  

There is no evidence of any VA or private orthopedic 
treatment records for the knees.  As such, the RO must make 
an attempt to obtain a complete set of the veteran's 
treatment records.  VA is obligated to obtain relevant 
treatment records.  38 U.S.C.A. § 5103A(b),(c) (West 2003).  

Further, under the revised duty to assist, in claims for 
disability compensation requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

Here, service medical records show the veteran sustained a 
left knee injury and subsequently sustained a meniscal tear 
that was surgically repaired.  The veteran also had chronic 
right knee pain diagnosed in-service.  

In addition, a review of the record reveals inconsistent 
medical findings as to whether instability exists in the 
knees.  

In a September 2003 VA addendum opinion, the examiner 
reported "mild laxity" and "mild loss of range of motion" 
but noted that the veteran had "moderate impairment" in the 
bilateral knees.  The veteran had 100 degrees of flexion in 
the knees with positive McMurray's sign, bilaterally.  Drawer 
sign was positive in the left knee, only.  

However, in a November 2003 VA examination report, the 
examiner did not address whether any laxity or instability of 
the knees was present.  Right knee flexion to 65 degrees with 
pain starting at 45 degrees and fatigability at 20 degrees.  

The veteran was able to fully extend the right knee to 0 
degrees with pain and fatigability at 20 degrees.  Left knee 
flexion was to 80 degrees with pain at 40 degrees.  The 
veteran was able to fully extend the left knee to 0 degrees.  
Drawer test was negative, bilaterally.  

In light of these recorded medical findings, the Board finds 
a further evaluation of the knees is indicated in order to 
clarify the extent of functional loss due to pain in terms of 
both flexion and extension, as well as any instability or 
recurrent subluxation.  

The Board also notes that while the RO considered entitlement 
to higher ratings under alternative diagnostic criteria, 
entitlement to separate ratings has not been adequately 
addressed.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court recognized that the critical element in assigning 
separate ratings resulting from a disability is that none of 
the symptomatology for any one of the disorders is 
duplicative of or overlapping with the symptomatology of 
other disorders.  

A VA General Counsel precedent opinion held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion. See VAOPGCPREC 23-97.  

The RO, in readjudicating the claims for increases, should 
address whether separate ratings are assignable for 
limitation of flexion and extension of each knee.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations pertinent to his increased 
rating claims.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should ascertain from the 
veteran all sources of treatment (VA and 
private) received for his right and left 
knee conditions since 1997.  The RO 
should then obtain complete copies of 
reports of all such treatment.  

3.  The veteran should then be scheduled 
for a VA orthopedic examination to 
ascertain the current severity of his 
service-connected right and left knee 
disabilities.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner must reconcile 
any opinions provided with the other 
medical evidence of record, including the 
September and November 2003 VA 
examination reports.  The examiner must 
provide range of motion findings for the 
right and left knee, including both 
flexion and extension, and address the 
degree to which the disability is 
manifested by recurrent subluxation or 
instability.  Any additional loss of 
motion due to objective evidence of 
functional loss due to pain on use or due 
to flare-ups should be noted. The 
examiner should provide a complete 
rationale for any opinions given.  

4.  The RO should then review the issues 
on appeal, with consideration of all 
applicable laws and regulations.  The RO 
should determine whether the evidence 
demonstrates separate ratings are 
warranted for limited motion (Diagnostic 
Codes 5260 and 5261) and for other knee 
impairment (Code 5257).  If any issue 
still on appeal remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  

Thereafter, if indicated, the case should then be returned to 
the Board for further appellate review.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



